Order entered April 15, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-00903-CV

                  EVAN LANE (VAN) SHAW, Appellant/Cross-Appellee

                                             V.

                      D. BRENT LEMON, Appellee/Cross-Appellant

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 07-01451

                                         ORDER
       The Court has before it D. Brent Lemon’s April 11, 2013 unopposed motion for twenty-

one day extension of time to file appellee/cross-appellant’s reply brief. We GRANT the motion

and ORDER that any such reply brief be filed by May 8, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE